Citation Nr: 0209904	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-15 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, including post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a back 
injury.  

3.  Entitlement to service connection for degenerative joint 
disease of the hands, arms, back, hips, legs and ankles.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.  His decorations include the Purple Heart 
Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (the RO).  

Other issues

During the course of this appeal, the RO granted service 
connection for residuals of cold weather injury of the left 
foot and residuals of cold weather injury of the right foot, 
assigning each a 30 percent disability evaluation.  The RO 
also granted service connection for tinnitus, which was 
assigned a 10 percent disability evaluation, and bilateral 
hearing loss, which was assigned a noncompensable disability 
evaluation.  
On the basis of those grants of service connection, the 
issues on the title page of this decision are the only 
remaining claims.  


FINDINGS OF FACT

1.  The veteran is a veteran of combat.

2.  The competent medical evidence of record does not show 
that the veteran currently has any psychiatric disorder, 
including PTSD.  

3.  The veteran's back pain attributed to lumbar spine 
arthritis was not demonstrated during service, manifest 
within a year of the veteran's service discharge, or 
objectively shown to be residuals of an injury in service.  

4.  The preponderance of the competent and probative evidence 
of record does not establish that degenerative arthritis of 
the lumbar spine, hands, arms, back, hips, legs and ankles, 
initially manifest decades after service, if at all, are of 
service onset or otherwise related thereto.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  

2.  Residuals of a back injury, including lumbar spine 
arthritis, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 
and Supp. 2001); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).  

3.  Degenerative joint disease of the hands, arms, back, 
hips, legs and ankles was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 and Supp. 2001); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
psychiatric disability, including PTSD, residuals of a back 
injury, and degenerative joint disease of the hands, arms, 
back, hips, legs and ankles.  In substance, he contends that 
the trauma of combat caused him to develop PTSD; that a 
combat-related injury caused his current back disability; and 
that exposure to cold in WWII produced degenerative joint 
disease of the hands, arms, back, hips, legs and ankles.  


In the interest of clarity, the Board will first determine 
whether additional development is required prior to its 
evaluation of the issues on appeal.  The Board will then 
review the law and pertinent VA regulations as well as the 
relevant medical and other evidence, and conclude with an 
analysis of the issue on appeal.  

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday, supra.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 



The former well grounded claim requirement

The RO initially denied the veteran's claims of entitlement 
to service connection by finding that the claims were not 
well grounded.  See the June 2000 statement of the case (SOC) 
and July and September 2000 supplemental statements of the 
case (SSOC).  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In an April 2002 SSOC, the RO also provided the veteran with 
the law and regulations pertaining to consideration of a 
claim for service connection on the merits and the claims 
were adjudicated under the VCAA. Thus, any deficiencies 
contained in the original SOC have been rectified.  Hence, 
the Board finds that it may consider the merits of the 
service connection claims without prejudice to the veteran.  
See Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board will 
itself apply the current standard of review in evaluating the 
veteran's claims below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  

The veteran has been specifically notified of the law and 
regulations pertaining to the VCAA in the April 2002 SSOC.  
Moreover, in letters of October 2001 and February 2002 the RO 
provided the veteran specific information on action necessary 
to support his claim.  In the letter of February 2002, the RO 
further provided a toll free telephone number for the veteran 
to receive assistance if he had any question about anything 
concerning his claim.  

The Board concludes, based on this procedural history, that 
the provisions of the VCAA pertaining to notification of the 
veteran have been specifically and fully complied with.  

Duty to assist

With respect to VA's statutory duty to assist the veteran on 
the development of his claim 

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The veteran has 
been provided multiple medical examinations, which are 
referred to below.

In a June 2002 statement, the veteran's local accredited 
representative indicated that the VA examination provided to 
the veteran were inadequate because the veteran's claims 
folder was not available to the examiners for review.  This 
contention is not supported by the evidence of record.  The 
December 1999 VA physical examiner specifically stated "The 
veteran's records were reviewed."  Similarly, the January 
2002 VA examiner stated "The C-file and medical records were 
available and [were] reviewed."  

The December 1999 VA psychiatric examiner did not review the 
veteran's pertinent medical records for the very simple 
reason that there were none:  "He denies any history of 
psychiatric treatment."  The Board accordingly finds the 
contention of the veteran's local representative to be 
without merit. 

There has been no suggestion in any written communication 
from the veteran or his representative that additional data 
is available that has not been obtained.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
observes in passing that in his July 2000 substantive appeal, 
the veteran requested a hearing before a member of the Board 
at the RO.  In August 2000, however, he withdrew that 
request.  On the basis of review of the claims folder, there 
is no indication that the veteran has further evidence or 
argument to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  


Relevant law and regulations

Service connection

In general, the applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 1991 Supp. 
2001); 38 C.F.R. 3.303(a) (2001).  

For certain chronic disorders, including arthritis and 
psychosis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (2001).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2001).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f).

Combat status

With regard to the second PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2001).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary. Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2001).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Factual Background

The veteran's service medical records are not on file and 
were apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claim has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

There are no pertinent medical or other records for over a 
half century after service. 
The veteran's initial claim for benefits for service 
connection was received in March 1999.  He reported no 
relevant treatment since service.  

Based on the veteran's claim, the RO requested that the 
National Personnel Records Center (NPRC) search for any 
available service medical records from all sources, including 
records from the Surgeon Generals Office.  The search 
information was based on information that the veteran 
sustained a shrapnel wound of the back in January 1945 in 
Belgium.  The NPRC responded that no additional records were 
found.  

In June 1999, private clinical records were received 
reflecting that the veteran complained of hip and knee pain 
in November 1997.  There was a diagnosis of degenerative 
joint disease.  In June 1999, when the veteran complained of 
polyarthralgias, primarily regarding the shoulders, neck and 
right hip, there was a diagnosis of polyarthralgia secondary 
to degenerative joint disease.  

In July 1999, the veteran was advised that attempts had been 
made to obtain his service medical records.  He was requested 
to forward any records he had in his possession.  No response 
was received.  

On VA medical examination in December 1999, the examiner 
indicated that on the basis of the veteran's symptoms there 
was no support for a diagnosis of PTSD; that the veteran 
basically denied any mental or psychiatric problems; and that 
the veteran did not see the need for psychiatric treatment.  
The diagnosis was no psychiatric diagnosis based on 
examination.  

On VA special spine examination in December 1999, the veteran 
reported that he was in Belgium standing next to a tank when 
an artillery shell hit the tank and a small piece of the tank 
became imbedded in the veteran's back.  Reportedly, he was 
treated locally with antiseptics, and he developed back pain 
which he had had ever since.  The examiner noted that the 
veteran had a diagnosis of multiple joint arthritis.  The 
diagnosis was degenerative arthritis of the lumbar spine.  
There was no residual of the shrapnel injury shown on X-ray.  
The examiner commented that inasmuch as the arthritis was 
generalized, there was no connection between the shrapnel 
wound and arthritis of the spine.  

On VA orthopedic examination in December 1999, the veteran 
complained of pain in multiple joints and his records showed 
a history of degenerative joint disease.  X-rays revealed 
degenerative arthritis of the knees, hands, and hips.  

On VA examination in January 2002, inspection of the back 
revealed no obvious abnormality.  There were no scars present 
and there was no tenderness on palpation of the skin.  There 
was no inflammation, edema, disfigurement or discoloration.  
There was no limitation of function.  The diagnosis was 
status post fragment wound to the back with no residual 
complications and no scar present.  

Analysis

1.  Entitlement to service connection for psychiatric 
disability, including post-traumatic stress disorder (PTSD).

As discussed above, in order for service connection to be 
granted for PTSD, there must be medical evidence establishing 
a diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressors actually occurred, and 
a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).  

In this case, the veteran has a Purple Heart Medal, so the 
second element, in-service stressors, exists.  However, the 
veteran has no psychiatric diagnosis.  As noted in the 
factual background section above, a December 1999 VA 
psychiatric examination was normal.  The veteran has 
indicated that he has never sought psychiatric treatment.  No 
clinician has indicated that the veteran has any psychiatric 
disorder which might be attributable to service.  There is 
thus no competent medical evidence which supports the 
veteran's contention that he has a psychiatric disorder which 
is related to his military service.  The first and third 
elements of 38 C.F.R. § 3.304(f), a currently diagnosed 
disability and medical nexus, have accordingly not been 
established.  

Inasmuch as the objective evidence does not reflect that the 
claimed psychiatric disability currently exists, service 
connection may not be granted.  See, e.g., Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Although the veteran 
may sincerely believe that he has PTSD, it is now well-
established that as a lay person without medical training the 
veteran is not competent to provide probative evidence on 
medical matters such as diagnosis and etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In short, for the reasons and bases expressed by the Board 
above, the Board has concluded that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a psychiatric disorder, including 
PTSD.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for residuals of a back 
injury.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, there is medical evidence of a current back 
disability, degenerative arthritis.  Hickson element (1) has 
accordingly been met.  In addition, the veteran sustained a 
shrapnel injury to the back during service in combat.  
Accordingly, Hickson element (2) has also been satisfied.  

However, there is no competent medical evidence which 
supports the veteran's contention that he has back 
disability, including degenerative arthritis, as residuals of 
that injury.  The December 1999 VA examiner has specifically 
opined that the veteran does not have degenerative spine 
changes related to the shrapnel injury.  There is no other 
medical evidence contrary to this opinion.  

The Board wishes to make it clear that it does not doubt that 
the veteran sustained a back injury during combat in World 
war II.  However, the Court has held that the combat 
presumption in 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a nexus between the current 
disability and those in-service events.  See Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996). In Kessel v. West, 13 
Vet. App. 9, 16-19 (1999), the Court again held that the 
38 U. S.C.A § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to the 
question of whether there exists a nexus between the in-
service event and the current disability.

As noted by the Board above in connection with the first 
issue on appeal, the veteran himself is not competent to 
render a medical nexus opinion.  See Espiritu.

Here, although there is medical evidence of a current 
disability and an in-service injury is presumed, there is no 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The third 
Hickson element is not met.  Consequently, service connection 
for residuals of a back injury is not warranted.  

3.  Entitlement to service connection for degenerative joint 
disease of the hands, arms, back, hips, legs and ankles.

In essence, the veteran attributes degenerative joint disease 
of multiple joints to cold exposure to service.  As noted in 
the introduction, service connection has been granted for 
cold injury residuals of both feet. 

The Board's analysis as to this issue generally follows that 
employed in discussing the issue immediately above.  That is, 
there is evidence of arthritis of multiple joints currently.  
There is also evidence of cold exposure and other incidents 
of combat service during World War II.  Hickson elements (1) 
and (2) have therefore been met.  However, a medical nexus 
opinion is lacking.   

Generalized degenerative joint disease was initially manifest 
decades after the veteran's service.  The first objective 
evidence of pertinent complaints or findings was in November 
1997, over fifty years after service.  No clinician has 
attributed the veteran's degenerative arthritis of multiple 
joints to his military service.  The December 1999 VA 
examiner found no connection between the diagnosed 
generalized arthritis and any injury sustained in the 
veteran's military service.  The January 2002 VA examiner 
found that the only cold injury residuals were to the 
veteran's feet, which as noted above have recently been 
service connected.  
 
Although the veteran attributes his symptoms to service, as 
discussed above his statements are not probative of whether 
the symptoms are the result of a specific entity because they 
are made by a layperson who is not competent to provide an 
opinion regarding the etiology of a medical disorder.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Libertine, supra.  
  

In short, the probative evidence does not show a nexus 
between any incident of the veteran's combat service and the 
symptoms and findings currently documented for which service 
connection is claimed.  

The Board observes in passing that none of the veteran's 
claimed disabilities have been demonstrated to have 
manifested within one year after service, so the presumptions 
found in 38 C.F.R. §§ 3.307 and 3.309 are not applicable.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
each of the veteran's claims of entitlement to service 
connection.  Although the Board has considered the loss of 
the veteran's service medical records, see O'Hare, supra, in-
service incurrence has been acknowledged.  However, as 
discussed in detail by the Board above, with respect to each 
issue a medical nexus opinion is lacking; further, with 
respect to the matter of a psychiatric disability, the 
medical evidence does not indicate that a disability exists.  
The clear preponderance of the evidence is against each of 
the claims for service connection.  Accordingly, the benefits 
sought on appeal are denied.  


ORDER

Entitlement to service connection for psychiatric disability, 
including PTSD, is denied.  

Entitlement to service connection for residuals of a back 
injury is denied.  

Entitlement to service connection for degenerative joint 
disease of the hands, arms, back, hips, legs and ankles is 
denied.  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

